Citation Nr: 1122638	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  04-01 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder, to include dysthymic disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1956 to April 1958.

Following a March 2005 decision by the Board of Veterans' Appeals (Board) which denied the Veteran's claim for an increased disability rating, the Veteran perfected a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a July 2006 Order, the Court granted a joint motion for remand filed by both parties to the case and vacated the Board's decision, returning the appeal to the Board for further appellate consideration.  The Board remanded the matter to the RO in April 2007, May 2008, and January 2009 for further evidentiary development.

The Veteran has received numerous psychiatric diagnoses throughout his medical treatment.  In September 2009, a VA examiner opined that the confusion regarding the Veteran's various psychiatric diagnoses was only a nomenclature confusion.  The examiner opined that the Veteran's neuropsychiatric condition has been the same condition as viewed by many different physicians.  The Board recognizes that when a claimant makes a claim, he is seeking VA benefits for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of this holding, and the September 2009 VA examiner's opinion, the issue on appeal has been recharacterized, as listed above.


FINDING OF FACT

Throughout the period of appeal, the Veteran's acquired psychiatric disorder has been manifest by occupational and social impairment with deficiencies in most areas, suicidal ideation, obsessional rituals, impaired impulse control, and difficulty in adapting to stressful circumstances.



CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in June 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  VA examinations have been performed.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claim.

General Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The RO assigned the Veteran's 50 percent rating for an acquired psychiatric disorder under Diagnostic Code 9433.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2010).

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

Factual Background

On VA examination in May 2002, the examiner noted that the Veteran's wife helped him due to memory difficulties.  The Veteran reported that he was continuously feeling negative and had negative thoughts.  He stated that he had plans to kill himself and tied a rope one year previously to hang himself, but he did not have the courage to carry the action through.  He said that he heard voices on a daily basis which told him to kill himself.  He remarked that he did not leave his house and had no social participation.  He related that he slept very little and spent most of the night pacing the rooms around his house.  He indicated that he would get very anxious and irritable.

The examiner observed that the Veteran, though cooperative, paced around the room.  At one point, the examination had to be interrupted due to the Veteran's nausea.  A depressed and anxious mood and affect were noted.  The examiner observed that the Veteran had poor concentration and a short attention span.  He had difficulty remembering remote and recent events because of his anxiety and inability to concentrate.  The examiner assigned a GAF score of 50.

VA outpatient records from 2002 and 2003 indicate that the Veteran was well groomed but had a constricted affect.  He had occasional problems with sleep.  The outpatient records reflect that he was not psychotic or suicidal.  His speech was of normal rate and tone.  The GAF scores listed were all 50.

On VA examination in February 2004, the Veteran remarked that he did not know his address, telephone number, or working history.  He mentioned that he had not worked for an extended period of time but provided no specifics.  He complained of poor sleep and forgetting things at home.  He reported anxiety and depression.  The examiner found the Veteran to be clean, adequately dressed and groomed, alert, and oriented.  It was noted that the Veteran's mood was depressed and anxious, and his affect was constricted.  The examiner observed fair concentration and memory but poor attention.  The examiner noted that the Veteran was not hallucinating, suicidal, or homicidal.  Insight and judgment were deemed poor.  The examiner also noted no impairment of thought process or communications.  No inappropriate behavior was described.  The examiner assigned a GAF score of 50.

VA outpatient records from 2004 through 2007 indicate that the Veteran was consistently well groomed.  They generally note that the Veteran denied active suicidal or homicidal ideas, but in October 2005, he reported occasional psychosis and occasional fleeting suicidal thoughts.  He had a blunted, anxious affect.  He occasionally experienced audio and visual hallucinations.  The GAF score assigned was consistently 50.

On VA examination in December 2007, the Veteran reported being depressed.  He had severe feelings of helplessness three to four times per week.  The examiner noted that the Veteran was neatly dressed.  His speech was spontaneous, but he had a constricted affect.  He was unable to perform serial sevens, but he was able to spell a word forward and backward.  His orientation was intact to person and place but not time.  No hallucinations or sleep impairment was found.  The examiner noted that the Veteran had appropriate behavior.  No homicidal or suicidal thoughts were present.  The Veteran was able to maintain minimum personal hygiene.  It was further noted that the Veteran retired from employment in 1979 due to a physical problems.  The examiner stated that there was not a total occupational and social impairment due to the mental disorder.  A GAF score of 55 was assigned.

VA outpatient records from 2008 and 2009 reflect that the Veteran had trouble sleeping.  They show that the Veteran was well groomed and spoke with clear speech.  Although his affect was consistently blunted, he denied active suicidal or homicidal ideas.

On VA examination in September 2009, the Veteran complained of disorientation, sadness, depressed mood, irritability, agitation, poor concentration, and auditory hallucinations.  The Veteran reported that his symptoms were moderate and experienced on a daily basis.  The examiner found the Veteran to be clean and casually dressed.  It was noted that the Veteran's speech was spontaneous and coherent but impoverished and irrelevant.  Affect was deemed appropriate.  The examiner observed that the Veteran was easily distracted, unable to do serial sevens, and was unable to spell a word forward and backward.  It was further noted that the Veteran was oriented to person, time, and place.  The examiner wrote that the Veteran experienced auditory hallucinations, but they were not persistent.  The examiner indicated that there were no suicidal or homicidal thoughts.  Impulse control was deemed fair, and the Veteran was able to maintain minimum personal hygiene.  Remote memory was normal while recent and immediate memory was mildly impaired.  The examiner further remarked that the Veteran retired from employment in 1979 due to a physical problem.  The examiner concluded that there was not a total occupational and social impairment due to the mental disorder.  A GAF score of 60 was assigned.

Considering the evidence, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the evidence reflects that Veteran's psychiatric symptoms warrant a 70 percent, but no higher, rating for dysthymic disorder with PTSD.

The Board finds that, collectively, the Veteran's psychiatric symptoms throughout the period of appeal have primarily consisted of intermittent suicidal ideation, deficiencies with depressed mood, occasional obsessional rituals, mild memory loss, occasional irrelevant speech, and occasional disorientation.  As such symptoms suggest occupational and social impairment with deficiencies in most areas, the Veteran's disability picture during the time frame in question is consistent with a 70 percent rating.

The Board notes, however, that at no point pertinent to the current claim for increase has the Veteran's acquired psychiatric disorder met the criteria for the next higher, 100 percent, rating.  The objective medical evidence does not reflect such symptoms as a gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), a disorientation to time or place, or a memory loss for names of close relatives, own occupation, or own name, that are characteristic of the 100 percent rating pursuant to VA's rating schedule.  Although the Veteran has reported hallucinations and suicidal ideation at various times throughout the period of appeal, these symptoms do not appear to be persistent, as they only appear sporadically throughout the medical treatment records interspersed with other records which reflect the absence of suicidal ideation and hallucinations.  Significantly, the December 2007 and September 2009 VA examiners specifically opined that the Veteran's psychiatric symptoms did not cause total occupational and social impairment, and without total occupational and social impairment, a 100 percent evaluation is not warranted.

The Board notes that throughout the period of appeal, the VA outpatient records consistently reflect that the Veteran has a GAF score of 50.  These scores are indicative of serious symptoms and serious impairment in social and occupational functioning, and thus are representative of the criteria for a 70 percent, and no higher, rating.  Although the VA examiners of December 2007 and September 2009 assigned the Veteran higher GAF scores of 55 and 60, respectively, the Board notes that these are single, isolated scores and thus likely do not reflect the average GAF score appropriate throughout the period of appeal.

The Board is mindful of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which reflects that where a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  The Board notes, however, during the course of the appeal, the RO considered and adjudicated the Veteran's entitlement to a TDIU.  The Veteran did not perfect an appeal of that decision.  As entitlement to a TDIU has already been considered during the course of the appeal, additional remand under Rice is not necessary.

Finally, the Board has also considered whether the disability at issue presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's acquired psychiatric disorder.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

An increased rating of 70 percent, but no higher, for an acquired psychiatric disorder, to include dysthymic disorder, is granted, subject to the law and regulations governing the payment of VA compensation benefits.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


